DETAILED ACTION
         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

                                             Information Disclosure Statement
1.      The information disclosure statements (IDS) submitted and are in compliance with the provisions of 37 CFR 1.97. According, the information disclosure statement is being considered by the Examiner.
                                                                Examiner Notes
2.	Examiner cites particular paragraphs, columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102 
3.     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4.      Claims 1, 4, 16, 17, and 28-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueda (US Pub. 20120105970;hereinafter “Ueda”).
         Regarding claim 1, Shier discloses an anisotropic constitutive parameter (ACP) system (Fig. 1), comprising:            an array of ACP elements (10) distributed over a terrestrial medium, the array of ACP elements comprising:                  a first plurality of radial resistive artificial anisotropic dielectric (RRAAD) elements (resistive artificial anisotropic dielectric elements 20, in Fig. 1) positioned over the terrestrial medium, the first plurality of RRAAD elements (20) comprising one or more series of interconnected (series interconnected by conductive mesh plates 11)  RRAAD elements extending in a first orientation, wherein the first plurality of the RRAAD elements forms a horizontal layer (a horizontal dielectric layer 13, in Fig. 1) at a height over the terrestrial medium (see Fig. 1-3).
Regarding claim 4, Shier discloses the ACP system of claim 1, wherein the array of ACP elements comprises a second plurality of RRAAD elements (elements 20 in a second stacked layer from the top) positioned over the terrestrial medium, the second plurality of RRAAD elements comprising one or more series of interconnected RRAAD elements extending in a second orientation with respect to the first orientation, wherein the first plurality of the RRAAD elements (elements 20 in a first stacked layer from the top) and the second plurality of the RRAAD elements form the horizontal layer at the height over the terrestrial medium (see Fig. 1). 
         Regarding claim 16, Shier discloses the ACP system of claim 4, the array of ACP elements comprises a second horizontal layer of RRAAD elements positioned over, and substantially parallel to, the horizontal layer of RRAAD elements distributed at the height over the terrestrial medium, the second horizontal layer of RRAAD elements comprising: a third plurality of RRAAD elements positioned over the first plurality of RRAAD elements in the horizontal layer, the third plurality of RRAAD elements comprising one or more series of interconnected RRAAD elements extending in the first orientation; and a fourth plurality of RRAAD elements positioned over the second plurality of RRAAD elements in the horizontal layer, the fourth plurality of RRAAD elements comprising one or more series of interconnected RRAAD elements extending in the second orientation (see Fig. 1). 
         Regarding claim 17, Shier discloses the ACP system of claim 16, wherein each RRAAD element series of the one or more series of interconnected RRAAD elements of the third plurality of RRAAD elements is substantially aligned with a corresponding RRAAD element series of the one or more series of interconnected RRAAD elements of the first plurality of RRAAD elements, and each RRAAD element series of the one or more series of interconnected RRAAD 
         Regarding claim 28, Shier discloses the ACP system of claim 1, comprising an array of horizontal artificial anisotropic magnetic permeability (HAAMP) elements (20) distributed over the terrestrial medium, the array of HAAMP elements comprising a plurality of HAAMP elements positioned over the terrestrial medium (see Fig. 1). 
         Regarding claim 29, Shier discloses the ACP system of claim 28, wherein individual HAAMP elements of the array of HAAMP elements comprise an inductor or loops of a conductor, the inductor comprising a lumped element component (see Figs. 3A-3B). 
         Regarding claim 30, Shier discloses the ACP system of claim 29, wherein the inductor or the loops of the conductor is coupled to a capacitor (see Figs. 3A-3B).
         Regarding claim 31, Shier discloses the ACP system of claim 28, wherein the array of HAAMP elements is a cylindrical array with the plurality of HAAMP elements oriented in a Φ direction (see Fig. 1). 
         Regarding claim 32, Shier discloses the ACP system of claim 28, wherein the array of HAAMP elements is a rectangular array comprising: a first plurality of HAAMP elements (20) positioned in a second orientation over the terrestrial medium; and a second plurality of HAAMP elements (20) positioned in a third orientation over the terrestrial medium, the third orientation substantially perpendicular to the second orientation (see Fig. 1). 
Regarding claim 33, Shier discloses the ACP system of claim 32, wherein the first orientation is substantially the same as the second orientation (see Fig. 1). 

5.      Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shier (US Pat. 4774492;hereinafter “Shier”).
         Regarding claim 1, Shier discloses an anisotropic constitutive parameter (ACP) system (a system in Fig. 3), comprising:            an array of ACP elements (a distributed wye resistor network 10) distributed over a terrestrial medium (12), the array of ACP elements comprising:                  a first plurality of radial resistive artificial anisotropic dielectric (RRAAD) elements (R1-R5 in Fig. 1 and see col. 3 lines 53-60 and claims 1 and 7) positioned over the terrestrial medium, the first plurality of RRAAD elements comprising one or more series of interconnected RRAAD elements extending in a first orientation, wherein the first plurality of the RRAAD elements forms a horizontal layer at a height over the terrestrial medium (Fig. 1 shows resistive bodies R3 and R4 which have characteristics of an resistive artificial anisotropic conductive medium fabricated on a substrate 12).

6.      Claims 1-6 and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Corum et al. (US 20170077616;hereinafter “Corum”).
         Regarding claim 1, Corum discloses an anisotropic constitutive parameter (ACP) system (Fig. 21 or 25), comprising:            an array of ACP elements distributed over a terrestrial medium (T in Fig. 21 or 25), the array of ACP elements comprising: see Figs. 24 or 27 disclosing example implementation of Tin Fig. 21 or 25 disclose
resistive structures. The structures form a horizontal layer which may be positioned at varying height (see paragraph [0199]) and extend in a first orientation direction Φ for Fig. 24 and ρ-direction for Fig. 21).
         Regarding claim 2, Corum discloses the ACP system of claim 1, wherein the array of ACP elements is a cylindrical array with each of the one or more series of interconnected RRAAD elements linearly oriented in a .rho.-direction (see ρ-direction of 2301 forming T in Fig. 27). 
         Regarding claim 3, Corum discloses the ACP system of claim 1, wherein the array of ACP elements comprises a second horizontal layer of RRAAD elements positioned over, and substantially parallel to, the horizontal layer of RRAAD elements distributed at the height over the terrestrial medium, the second horizontal layer of RRAAD elements comprising: a second plurality of RRAAD elements positioned over the first plurality of RRAAD elements in the horizontal layer, the second plurality of RRAAD elements comprising the one or more series of interconnected RRAAD elements extending in the first orientation (see two T structures in Fig. 22A). 
         Regarding claim 4, Corum discloses the ACP system of claim 1, wherein the array of ACP elements comprises a second plurality of RRAAD elements positioned over the terrestrial medium, the second plurality of RRAAD elements comprising one or more series of see two T structures in Fig. 22A). 
         Regarding claim 5, Corum discloses the ACP system of claim 4, wherein individual RRAAD element series of the one or more series of interconnected RRAAD elements of the first plurality of RRAAD elements comprises a plurality of RRAAD elements coupled in series by wires extending in the first orientation, and individual RRAAD element series of the one or more series of interconnected RRAAD elements of the second plurality of RRAAD elements comprises a plurality of RRAAD elements coupled in series by wires extending in the second orientation (See the structure forming T in Fig. 27 and [0032]).
         Regarding claim 6, Corum discloses the ACP system of claim 4, wherein RRAAD elements of the one or more series of interconnected RRAAD elements of the first plurality of RRAAD elements and the one or more series of interconnected RRAAD elements of the second plurality of RRAAD elements are separated from adjacent elements in that series by a defined distance (see the structure forming Tin Fig. 24 where circular loops are connected in series).
         Regarding claim 20, Corum discloses the ACP system of claim 1, wherein the array of ACP elements is distributed about a launching structure configured to excite the ACP system with an electromagnetic field at a frequency (f0)(see [0013, 0022] and claim 7). 
         Regarding claim 21, Corum discloses the ACP system of claim 20, wherein the array of ACP elements is distributed about one side of the launching structure (see Fig. 21 or 25). 

Allowable Subject Matter
7.      Claims 7-15, 18-19, and 22-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art of Record
8.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Legay et al. (U.S Pub. 20200028273).              Hasegawa (U.S Pub. 20090078449).
              McKinzie (U.S Pub. 20030020655).

Conclusion
9.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
9/10/2021